Citation Nr: 1332692	
Decision Date: 10/21/13    Archive Date: 10/24/13

DOCKET NO.  07-35 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1963 to March 1966. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to service connection for an acquired psychiatric disorder, to include schizophrenia.  

In October 2011, pursuant to remand instructions, the Veteran was afforded a VA psychiatric examination.  The examiner opined that "it is more likely than not that the Veteran did not have any symptoms of schizophrenia during his active military service."  The reasoning, however, does not appear to be supported as it was further stated "[d]ocumentation of any symptoms during the service were noted in the C-File."  It is unclear whether this is a misstatement, or whether signs of schizophrenia were noted but not reported  As such, the Board finds that the matter should be returned to the examiner for an addendum and new examination if needed.  The examiner should consider and comment on the import of the Veteran's in-service head injury in an April 1965 motorcycle accident, which the Veteran's representative emphasized is a factor in the onset of the Veteran's schizophrenia.  

The Veteran has indicated that he is in receipt of Social Security disability benefits, as evidenced in an August 2005 treatment note, and most recently an October 2011 VA examination note.  No Social Security disability benefits records are associated with the claims folder at this time, and they should be requested on remand.  See Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Request and associate with the claims folder any outstanding Social Security disability records.  If such records cannot be located, then specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  Then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.
  
2.  After any records or responses have been associated with the claims folder, the matter should be returned to the examiner who conducted the October 2011 examiner, or a similar situated examiner.  The examiner should indicate whether there was documentation in the claims file of schizophrenia in service, or whether that was a typographical error.  If such symptoms are found, they should be set out.  The examiner should clarify his opinion with this statement, to include whether the schizophrenia is related to service.  If an examination is needed to clarify the response, schedule the Veteran for a VA psychiatric examination.  Access to the claims file, to include Virtual VA must be made available to the examiner.  

Following any examination, the examiner is requested to opine as to whether it is at least as likely as not that the Veteran's schizophrenia, or any diagnosed acquired psychiatric disorder, was incurred in or caused by service.  Any opinion expressed should be supported by complete rationale.  The examiner is asked to discuss the import of the Veteran's in-service head injury in a motorcycle accident to the onset of his symptoms of schizophrenia.

3.  After completion of the above, readjudicate the claim. If the issue remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


